         Case 2:19-cv-10884-SSV Document 21 Filed 04/12/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

    GAIL MALONEY                                                   CIVIL ACTION

    VERSUS                                                          NO. 19-10884

    ANDREW SAUL, COMMISSIONER OF                                 SECTION “R” (4)
    THE SOCIAL SECURITY
    ADMINISTRATION


                                     ORDER


       Before the Court is plaintiff Gail Maloney’s motion for attorney’s fees under

the Equal Access to Justice Act, 28 U.S.C. § 2412, (“EAJA”). 1 Maloney seeks fees

in the amount of $3,193.75, and costs of $400. Defendant does not oppose the

entitlement to or amount of the fees, but contends that the fees are payable to

plaintiff, not her attorney, and that plaintiff failed to adequately support her

request for costs. 2 The Court referred the matter to Magistrate Judge Karen Wells

Roby for a report and recommendation (“R&R”) pursuant to 28 U.S.C. §

636(b)(1)(B). 3

       In the R&R, Magistrate Judge Roby found that plaintiff is the prevailing

party, and is therefore entitled to attorney’s fees. 4 Magistrate Judge Roby also

found that the requested hourly rate for fees, $175, and the hours expended, 18.25,



1      R. Doc. 16.
2      R. Doc. 19.
3      R. Doc. 17.
4      R. Doc. 20 at 2.
        Case 2:19-cv-10884-SSV Document 21 Filed 04/12/21 Page 2 of 2




were reasonable. 5 As to the request for $400 in costs, Magistrate Judge Roby

found that plaintiff failed to provide documentation supporting the costs, and

therefore recommended denying the request. 6

      Neither party objected to the R&R. Thus, the Court reviews it for plain error.

Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996); see also

Fed. R. Civ. P. 72(b) advisory committee’s note (1983) (“When no timely objection

is filed, the court need only satisfy itself that there is no clear error on the face of

the record in order to accept the recommendation.”). The Court finds no plain

error. Therefore, the Court adopts Magistrate Judge’s Roby’s R&R as its opinion.

      Accordingly, the Court GRANTS plaintiff’s motion for attorney’s fees, and

plaintiff is awarded reasonable attorney’s fees in the amount of $3,193.75.

Plaintiff’s request for $400 in costs is DENIED.




              New Orleans, Louisiana, this _____
                                            12th day of April, 2021.


                         _____________________
                              SARAH S. VANCE
                       UNITED STATES DISTRICT JUDGE




5     Id. at 2-4.
6     Id. at 4.
                                           2
